Title: From Thomas Jefferson to Timothy Pickering, 1 April 1793
From: Jefferson, Thomas
To: Pickering, Timothy



Sir
Philadelphia Apr. 1. 1793

Having from time to time through the winter and down to the present day received repeated information that the post rider between Richmond and Charlottesville, and consequently along the rest of that line, has been and continues extremely unpunctual, sometimes not going even as far as Charlottesville (only 75 miles of the route) for three weeks, and often missing a fortnight, I have thought it a duty to mention it to you, as I am sure you will always be glad to be informed of what is going amiss in any part of your establishment. This happens to lie under my particular notice because through that my neighbors my family and myself exchange weekly notices of our health &c. Whether the correction depends on Mr. Davies at Richmond or Mr. Millar at Charlottesville I know not. I believe both are punctual men, I know the latter is: and therefore should hope a recommendation from you to them would procure a reformation of the evil. I am with great esteem Sir Your most obedt. humble servt

Th: Jefferson


P.S. Observe that the road between Richmd. and Charlottesville is at all times practicable on horse-back: rarely otherwise for a carriage.

